Citation Nr: 1017486	
Decision Date: 05/12/10    Archive Date: 05/26/10

DOCKET NO.  07-12 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death. 

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Appellant
ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service in the Marine Corps from 
October 1974 to October 1976 and active service in the Army 
from February 1979 to June 1980.  The appellant is the mother 
and guardian of his children, and claims entitlement to the 
compensation on their behalf.  The son was born in 1985 and 
the daughter was born in August 1997.  The Veteran was the 
father.  The claim was filed in April 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Chicago, 
Illinois, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  


FINDINGS OF FACT

1.  The Veteran died on April [redacted], 2003.  The immediate cause 
of death was end-stage renal disease, due to metabolic 
encephalopathy, due to hypoglycemia.

2.  The Veteran was not service connected for any disability 
at the time of his death.  

3.  The service treatment records are negative for evidence 
of renal disease, metabolic encephalopathy, and hypoglycemia.  

4.  There is no competent evidence of a relationship between 
the causes of the Veteran's death and active service.  

5.  The Veteran never submitted a claim for service 
connection during his lifetime, and he was thus not in 
receipt of a 100 percent rating for service connected 
disability at the time of his death.


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the 
Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 
1131, 1310, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.312 (2009).  

2.  The criteria for entitlement to DIC have not been met.  
38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2009).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Board notes that 38 C.F.R. § 3.159 has been amended to 
eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  38 C.F.R. § 3.159 (2009). 

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO. 

The United States Court of Appeals for Veterans Claims 
(Court) has held that 38 U.S.C.A. § 5103(a) requires that 
compliant VCAA notice, in the context of Death Indemnity 
Compensation (DIC) claims, requires (1) a statement of the 
conditions, if any, for which a veteran was service-connected 
at the time of his or her death; (2) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 
(2007).

In this case, the appellant was provided with a letter in 
July 2004 that contained all of the notification required by 
38 C.F.R. § 3.159, as defined by Hupp and Pelegrini.  This 
letter was provided to her prior to the initial adjudication 
of her claims.  She also received additional notification 
pertaining to diseases presumptive to herbicide exposure 
after the initial adjudication of her claim in November 2006.  
However, as the record shows that the Veteran did not have 
any Vietnam service, the failure to include this information 
in the initial notification does not result in any harm to 
the appellant.  The Board concludes that the duty to notify 
has been met.  

The Board further concludes that the duty to assist has also 
been met.  The Veteran's service treatment records have been 
obtained.  The appellant identified two VA hospitals where 
she believed the Veteran had received medical care.  Both of 
these hospitals have been contacted, and both have replied 
that they do not have any records of treatment of the 
Veteran.  The appellant appeared at a hearing before a 
hearing officer at the RO in October 2006, and a transcript 
of this hearing is contained in the claims folder.  She was 
scheduled for an additional hearing before a Veterans Law 
Judge at the RO, but she failed to report.  There is no 
indication that there is any relevant evidence outstanding in 
these claims, and the Board will proceed with consideration 
of the appeals.

Cause of Death

The appellant contends on behalf of the Veteran's children 
that service connection for the cause of the Veteran's death 
is warranted.  She testified at the October 2006 hearing that 
the Veteran received treatment for unspecified matters at VA 
facilities shortly after his discharge from service.  She 
also noted that he is a Vietnam era Veteran, and argues that 
he may have possibly been exposed to herbicides such as Agent 
Orange.  

Pursuant to 38 U.S.C.A § 1310, DIC is paid to a surviving 
spouse of a qualifying veteran who died from a service-
connected disability.  See Darby v. Brown, 10 Vet. App. 243, 
245 (1997).  

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The service-connected 
disability is considered the principle cause of death when 
such disability, either singly or jointly with another 
condition, was the immediate or underlying cause of death or 
was etiologically related to the cause of death.  To be a 
contributory cause of death, it must be shown that the 
service-connected disability contributed substantially or 
materially to death, that it combined to cause death, or that 
it aided or lent assistance to the production of death.  It 
is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312.  

In determining whether the disability that resulted in the 
death of the veteran was the result of active service, the 
laws and regulations pertaining to basic service connection 
apply.  38 U.S.C.A. § 1310.

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

In a DIC claim based on cause of death, the first Caluza 
requirement, "evidence of a current disability, will always 
have been met (the current disability being the condition 
that caused the veteran to die)".  Carbino v. Gober, 10 Vet. 
App. 507, 509 (1997), aff'd sub nom. Carbino v. West, 168 
F.3d 32 (Fed. Cir. 1999).

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999).  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, 10 Vet. App. at 
495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-
service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

The Veteran's death certificate shows that he died on April 
[redacted], 2003.  The place of death was a nursing facility.  The 
cause immediate cause of death was end-stage renal disease.  
This was due to metabolic encephalopathy, which was the 
result of hypoglycemia.  An autopsy was not conducted.  The 
death certificate added that there was 24 hours between the 
onset of the cause of death and the Veteran's death.  

A review of the record shows that the Veteran was not service 
connected for any disability at the time of this death.  
Furthermore, he never submitted a claim for service 
connection.  

The service treatment records for the Veteran's first period 
of service are negative for any evidence of hypoglycemia or 
kidney disease.  The urinalysis conducted at the August 1976 
discharge examination was negative for sugar, and the 
genitourinary system was normal.  The Report of Medical 
history was also negative for a history of sugar in the urine 
and for kidney stones or blood in the urine.  

The service treatment records for the Veteran's second period 
of service are also negative for any evidence of hypoglycemia 
or kidney disease.  The urinalyses conducted at the December 
1978 entrance and the May 1980 discharge examinations were 
negative for sugar.  The genitourinary system was normal on 
both examinations.  

The post service medical records do not show any diagnosis or 
treatment for hypoglycemia or kidney disease until the death 
certificate.  Requests were made for VA treatment records 
from two facilities for the time between the Veteran's first 
and second periods of active service, as well as the first 
two years following his final discharge from service.  Both 
facilities replied that they did not have any records that 
they had ever treated the Veteran.  No other pertinent 
evidence has been submitted.

In regards to the appellant's argument that the Veteran may 
have been in Vietnam where he may have been exposed to 
herbicides, the Board notes that any Veteran who served in 
Vietnam is presumed to have been exposed to herbicides.  
Furthermore, diabetes mellitus is a disease that is presumed 
to be the result of such herbicide exposure.  38 C.F.R. §§ 
3.307, 3.309.  It was noted at the October 2006 hearing that 
hypoglycemia is a precursor to diabetes mellitus.  

However, there is no evidence to show that the Veteran served 
in Vietnam.  He did not enter active service until October 
1974.  The Board observes that ground troops had been 
withdrawn by this point in the war, and that Saigon fell just 
seven months later in April 1975.  More importantly, the 
Veteran's DD 214 for this period states that he did not have 
any overseas or sea duty.  He was not awarded any decorations 
that would signify Vietnam service.  The service departments 
have been contacted, and they have stated there is no 
evidence that the Veteran served in Vietnam.  Finally, the 
service treatment records show that the Veteran was seen for 
matters unrelated to the cause of his death at Camp Pendleton 
in January 1975, February 1975, March 1975, April 1975, and 
May 1975.  The appellant does not contend that the Veteran 
was exposed to herbicides at any location outside of Vietnam.  
Therefore, as there is no evidence that the Veteran served in 
Vietnam, and as the evidence clearly places him within the 
United States during the relevant time frame, the 
presumptions related to herbicide exposure are not applicable 
in this case.  

Based on the evidence of record, the Board must conclude that 
entitlement to service connection for the cause of death of 
the Veteran is not warranted.  There is simply no evidence 
that would establish a relationship between the cause of his 
death and active service.  There is no evidence of treatment 
for hypoglycemia or kidney disease during active service, and 
no evidence of treatment for these conditions during the more 
than 22 years after the Veteran's discharge from service and 
his death.  There is also no evidence to show that the 
Veteran suffered from these disabilities during this period.  
At this juncture, the Board observes that the death 
certificate states that there was only 24 hours between the 
onset of these disabilities and his death.  These factors 
combine to preclude a showing of continuity of 
symptomatology.  Finally, there is no competent medical 
opinion that relates the causes of the Veteran's death to 
active service.  Therefore, without evidence that would 
establish a relationship between the cause of his death and 
active service, entitlement to service connection for the 
cause of death is not established.  

The Board has considered the appellant's sincere belief that 
the cause of the Veteran's death is the result of active 
service.  However, she is not a physician, and is not 
qualified to express a medical opinion as to such a 
relationship.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  

DIC under 38 U.S.C.A. § 1318

The appellant seeks entitlement to DIC benefits under the 
provisions of 38 U.S.C.A. § 1318.  In pertinent part, 38 
U.S.C.A. § 1318 authorizes the payment of DIC to a surviving 
spouse in cases where a veteran's death was not service- 
connected, provided that the veteran was in receipt of or 
"entitled to receive" compensation at the rate of a 100 
percent (total) rating due to service-connected disability 
for a period of at least five years from the date of his 
discharge or release from active duty, or for 10 or more 
years immediately preceding his death.  This statute was 
implemented by VA at 38 C.F.R. § 3.22.

In Wingo v. West, 11 Vet. App. 307 (1998), the United States 
Court of Appeals for Veterans Claims (Court) interpreted 38 
C.F.R. § 3.22(a) as permitting a DIC award in a case where 
the veteran had not established entitlement to VA 
compensation for a service-connected total disability and had 
never filed a claim for such benefits which could have 
resulted in entitlement to compensation for the required 
period.  The Court concluded that the language of 38 C.F.R. § 
3.22(a) would permit a DIC award where it is determined that 
the veteran "hypothetically" would have been entitled to a 
total disability rating for the required period if he or she 
had applied for compensation during his or her lifetime.

Effective January 21, 2000, VA promulgated a final regulation 
pertaining to DIC benefits for survivors of certain veterans 
rated totally disabled at time of death. See 65 Fed. Reg. 
3,388-3,392 (2000): a revision of 38 C.F.R. § 3.22.  The 
final regulation established an interpretive rule reflecting 
VA's conclusion that 38 U.S.C.A. § 1318(b) authorizes payment 
of DIC only in cases where the Veteran had, during his or her 
lifetime, established a right to receive total service-
connected disability compensation from VA for the period 
required by that statute, or would have established such a 
right if not for clear and unmistakable error by VA.

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the Federal 
Circuit held that, for the purpose of determining whether a 
survivor is entitled to "enhanced" DIC benefits under a 
different statute, 38 U.S.C.A. § 1311(a)(2) (West 2002) 
(veteran required to have been rated totally disabled for a 
continuous period of eight years prior to death), the 
implementing regulation, 38 C.F.R. § 20.1106, does permit 
"hypothetical entitlement."

However, in National Organization of Veterans' Advocates, 
Inc. v. Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. 
Cir. 2001) (NOVA I), the Federal Circuit addressed a 
challenge to the validity of 38 C.F.R. § 3.22, and found a 
conflict between that regulation and 38 C.F.R. § 20.1106.  
The Federal Circuit concluded that the revised 38 C.F.R. § 
3.22 was inconsistent with 38 C.F.R. § 20.1106, which 
interprets a virtually identical veterans benefit statute, 38 
C.F.R. § 1311(a)(2), and that VA failed to explain its 
rationale for interpreting these virtually identical statutes 
(38 U.S.C.A. § 1311 and 38 U.S.C.A. § 1318) in conflicting 
ways.  The Federal Circuit remanded the case, and directed VA 
to stay all proceedings involving claims for DIC benefits 
under 38 U.S.C.A. § 1318 where the outcome is dependent on 38 
C.F.R. § 3.22, pending the conclusion of expedited VA 
rulemaking.

Accordingly, on April 5, 2002, VA amended 38 C.F.R. § 20.1106 
to provide that there would be no "hypothetical" 
determinations as to whether a deceased veteran had been 
totally disabled for eight years prior to death so that the 
surviving spouse could qualify for the enhanced DIC benefit 
available under 38 U.S.C. § 1311(a)(2).  See 67 Fed. Reg. 
16,309-16,317 (April 5, 2002), effective May 6, 2002.

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003) 
(NOVA II), regarding a challenge to the validity of 38 C.F.R. 
§ 3.22 as amended January 21, 2000, the Federal Circuit held, 
in part, that 38 C.F.R. § 3.22 as amended was not invalid 
insofar as it precluded "hypothetical entitlement" as an 
additional basis for establishing eligibility under 38 
U.S.C.A. § 1318.  The Federal Circuit held that VA could 
properly construe the "entitled to receive" language of 
sections 1311(a)(2) and 1318 in the same way, and could 
properly construe the language of the two statutory sections 
to bar the filing of new claims, i.e., claims where no claim 
had been filed during the veteran's life or the claim had 
been denied and was not subject to reopening: "hypothetical 
entitlement" claims.

Thus, VA has established that "hypothetical entitlement" is 
not a viable basis for establishing benefits under either 38 
U.S.C.A. § 1311(a)(2) or 38 U.S.C.A. § 1318.  However, in 
Rodriguez v. Nicholson, 19 Vet. App. 275 (2005), the Court 
determined that the theory of hypothetical entitlement should 
be applied on a limited basis, i.e., only to claims pending 
on the date of the change of 38 C.F.R. § 3.22, January 21, 
2000.  Prior to that time, the amended 38 C.F.R. § 3.22 could 
not be retroactively applied.  In this case, there was no 
claim pending for DIC benefits claimed under the provisions 
of 38 U.S.C.A. § 1318 on January 21, 2000.  Thus, 
hypothetical entitlement is not for application in this case.

The Board notes that 38 C.F.R. § 3.22 was amended in December 
2005 and now provides, in pertinent part that "entitled to 
receive" means that the veteran filed a claim for disability 
compensation during his or her lifetime and one of the 
following circumstances is satisfied: (1) the veteran would 
have received total disability compensation at the time of 
death for a service-connected disability rated totally 
disabling for the period specified in paragraph (a)(2) of 
this section but for clear and unmistakable error committed 
by VA in a decision on a claim filed during the veteran's 
lifetime; or (2) additional evidence submitted to VA before 
or after the veteran's death, consisting solely of service 
department records that existed at the time of a prior VA 
decision but were not previously considered by VA, provides a 
basis for reopening a claim finally decided during the 
veteran's lifetime and for awarding a total service-connected 
disability rating retroactively in accordance with §§ 
3.156(c) and 3.400(q)(2) of this part for the relevant period 
specified in paragraph (a)(2) of this section.  See 70 Fed. 
Reg. 72211-01 (December 2, 2005).

While the appellant has not been specifically notified of 
this amendment, the Board finds that there is no prejudice in 
proceeding with her claim for benefits under 38 U.S.C.A. § 
1318 in this case.  See Bernard v. Brown, 4 Vet. App. 384, 
393-94 (1993).  As discussed below, the appellant's claim 
must be denied as a matter of law.  See Sabonis v. Brown, 6 
Vet. App. 426, (1994).  Therefore, the Board will proceed 
with the adjudication of the appellant's claim on the merits.

Under 38 U.S.C.A. § 1318, VA death benefits may be paid to a 
deceased veteran's surviving spouse in the same manner as if 
the veteran's death is service connected, even though the 
veteran died of non-service-connected causes, if the 
veteran's death was not the result of his or her own willful 
misconduct and at the time of death, the veteran was 
receiving, or was entitled to receive, compensation for a 
service-connected disability that was rated by VA as totally 
disabling for a continuous period of at least 10 years 
immediately preceding death; or was rated totally disabling 
continuously since the veteran's release from active duty, 
and for a period of not less than five years immediately 
preceding death; or was rated by VA as totally disabling for 
a continuous period of not less than one year immediately 
preceding death if the veteran was a former prisoner of war 
who died after September 30, 1999.  38 U.S.C.A. § 1318; 38 
C.F.R. § 3.22.

The only possible ways of prevailing on a claim for benefits 
under 38 U.S.C.A. § 1318 are: (1) to meet the statutory 
duration requirements for a total disability rating at the 
time of death; (2) to show that such requirements would have 
been met, but for clear and unmistakable error in a previous 
decision; or (3) to show that service department records in 
existence at the time of a prior VA decision that were not 
previously considered by VA provide a basis for reopening a 
claim finally decided during the veteran's lifetime and for 
awarding a total service-connected disability rating 
retroactively.

There is no basis for an award of DIC under 38 U.S.C.A. § 
1318 in this case.  The Veteran was not service connected for 
any disability at the time of his death, so he was not 
evaluated as 100 percent disabled for ten years prior to his 
death, nor was a TDIU in effect for ten years prior to the 
Veteran's death.  Moreover, the Veteran never applied for 
service connected compensation, and there is therefore no 
prior denial of a claim for service connection.  For these 
reasons, there is no legal basis for entitlement to DIC under 
38 U.S.C.A. § 1318.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994). 



ORDER

Entitlement to service connection for the cause of the 
Veteran's death is denied. 

Entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 
is denied. 


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


